LAWSON, Justice.
This appeal is from a decree entered in a divorce case. Appellant, wife, filed . a bill against appellee, husband, seeking among other things a divorce from bed and board on the ground of cruelty. The appellee, husband, filed an answer denying the material allegations of the bill and also filed a cross bill seeking an absolute divorce on the grounds of voluntary abandonment and cruelty. ' The appellant, wife, answered the cross bill denying its material averments.
The case was heard on the oral testimony of the witnesses. At the conclusion of the testimony the trial court granted an absolute divorce to the wife and awarded her other relief not necessary to mention here. Appellee, husband, was refused relief under his cross bill.
From that decree the wife, complainant below, has appealed to this court.
The sole insistence made by the appellant, wife, is that the trial court erred in granting her an absolute divorce which she did not want and for which she did not pray in her bill.
We hold that the appellant’s contention is well taken under our recent holding in McLendon v. McLendon, 277 Ala. 323, 169 So.2d 767, 171 So.2d 234. The McLendon Case is in all material respects similar to the case at bar except that the trial court in McLendon granted the wife a divorce from bed and board, which she sought in her bill, and the husband undertook to have this court reverse on the ground that the trial court erred in not granting the wife an absolute divorce. We affirmed the trial court, saying in part:
“Regardless of the argued desirability of granting a full divorce in all cases-where the grounds for a divorce are established, such policy is beyond our province in view of the' clear statutory provisions providing for the award of limited divorces where the party applying desires such a limited decree.” (277 Ala. 325, 169 So.2d 769)
The fact that the appellant, wife,, in her bill prayed for general relief did not authorize the granting of an absolute divorce inasmuch as there was a special prayer for a divorce from bed and board only. We have gone to the original transcript in the McLendon Case, supra, and-find that the wife’s bill in that case contained a prayer for general relief in substantially the same language as the general prayer in appellant’s bill.
The decree of the trial court was not unqualifiedly in favor of the appellant and she can take benefit from a reversal,, hence she is entitled to appeal. Cf. Freeman v. Blount, 172 Ala. 655, 55 So. 293.
- The decree of the trial court is-reversed and the cause is remanded.
Reversed and remanded.
*61LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.